Order, Supreme Court, New York County (Joan B. Lobis, J.), entered October 23, 2009, which granted plaintiffs’ motion to renew a prior order, same court and Justice, entered May 14, 2009, inter alia, granting defendants-appellants’ motion for summary judgment, and upon renewal, denied the motion, unanimously affirmed, without costs.
Under the particular circumstances presented, the affidavit of plaintiffs expert was properly considered by the court on renewal (see Mejia v Nanni, 307 AD2d 870, 871 [2003]; Garner v Latimer, 306 AD2d 209 [2003]; Tishman Constr. Corp. of N.Y. v City of New York, 280 AD2d 374, 376-377 [2001]). The affidavit was sufficient to raise triable issues of fact as to whether defendants’ treatment of plaintiff before and during delivery departed from good and accepted standards of obstetric care (see Roques v Noble, 73 AD3d 204 [2010]; Frye v Montefiore Med. Ctr., 70 AD3d 15 [2009]). Concur — Gonzalez, P.J., Sweeny, Acosta, Freedman and Abdus-Salaam, JJ.